Citation Nr: 0523482	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
varicose veins.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for inguinal hernia.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to special monthly pension on based upon the 
need of aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.

It appears that the veteran may be claiming special monthly 
compensation or other benefits for impotence.  Such issues 
have not been developed for appellate consideration and are 
referred to the RO for such action as may be appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a hearing before the undersigned Acting 
Veterans Law Judge was held on April 26, 2005.  
Unfortunately, it is not possible to prepare a transcript 
from the audio recording of the hearing.  The veteran has 
been offered the opportunity to appear at another hearing and 
has expressed the desire to appear in person.  

Applicable regulation provides that a hearing on appeal must 
be granted if a veteran, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2004).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2004), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  In order to ensure full compliance with due process 
requirements, therefore, the RO must schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2004).

Accordingly, the case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2004).  A copy of the 
notification letter should be provided to 
the veteran's attorney, at his most 
recent address of record.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

